A-xxm   DXXERAL



     Honorable James E. Kilday, Director
     Xotor TransportationDivision
     Rsllroad Commission of Texas
     Austin, Texas
     Dear Sirs                            Opinion No. O-2310
                                          Re: Whether Railroad Commission
                                               should collect lO$ of total con-
                                               sideration for lease of certifi-
                                               cate at ii?6inception, or on
                                              monthly payments as they are made.
                  In your letter of April 29,,1!3&0,you advise that the Rall-
     road Commission has just approved an applicationto lease a cergificate
     of convenienceand necessity for a period of five years from April 1,
     1940, the applicat+on ahowIng the coneideratlonto be Sixty (qi60.00)
     Dollars per month rental. You request our opinion as to whe&her.or not,
     in collecting the ten (lC$) per cent highway fee required td be paid in
ic   Section of Article glib, Vernon's Civil Statutes you should collect
     ,ten(10s per sent:of'Three Thousand Six Hundred (ji3,600,00) Dollars ln
     one sum, the considerationfor the full term of the lease,,or tahether
   - you should collect.justten (10%) per chnt of,tha Sixty (460.00)'Dollar
     monthly rental as (it la paid.
                  In s&ion 5 of Article glib, Vernon's Civil Statutes
     latlng to common aarrier motor carrler0, it is provided that "in c&z",
     certificateis transferred,that the transferee shall pay to the Cpmmiaslon
     a sum of'money equal to ten (10s) per cent of the amount paid as a conald-
     eratlon for the transfer of the certificate." In our Opinion No. O-1505,-
     it was held that this provision appllea to the lease of aertfflcatesof
     convenienceand necessity. It Is noted that under the terms of the
     statute, the ten (10s) per cent required to be oollected ia upon the
     amount a,    not t$n (10s) per cent of the amount agreed to be paid. If
     the full ten (10s) per cent of the considerationprovided to be paid
     over the full period should be collected in advance, and ,Ifthe lease
     should be terminated by either or both of the parties before the end of
     the lease period, and the monthly payments cease, the State would have
     collected more than ten (10s) per oent of the amount paid a8 a consider-
     ation for the lease. We do not believe the statute waa meant to make
     possible such a situation as fha,t. In our opinion, said ten (10%) per
     cent should be collected only as the monthly lease payments mre made.
                                           Yours very truly
                                           ATTORNH GEZ?EMLOF~S
     GRLrRS:wc                             By s/ Glenn R. Lewis
                                                 Glenn R. Lewis
                                                 Assistant
     Attorney General of Texas
            = .-._._,^^
                      ?4..-4
                           .!-+a-mr RWR     Chairman